        Case 1:15-cv-00161-ABJ Document 101 Filed 12/11/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GREGORY SMITH,                       )
                                     )
            Plaintiff,               )
                                     )
      v.                             )             Case No. 15-CV-161 (ABJ)
                                     )
DISTRICT OF COLUMBIA, et al.,        )
                                     )
            Defendants.              )
____________________________________ )

                                         PRAECIPE

       Defendant District of Columbia (the District), through counsel, attaches Defendant’s

Exhibit No. 18 which was omitted from the binders that were delivered to chambers yesterday,

December 10, 2018, pursuant to the Court’s July 26, 2018 [90] and October 18, 2018 Orders

[97]. See Exhibit A.

Date: December 11, 2018                     Respectfully submitted,

                                            KARL A. RACINE
                                            Attorney General for the District of Columbia

                                            GEORGE C. VALENTINE
                                            Deputy Attorney General
                                            Civil Litigation Division

                                            /s/ Michael K. Addo
                                            MICHAEL K. ADDO
                                            D.C. Bar No. 1008971
                                            Chief, Civil Litigation Division, Section IV

                                            /s/ Alicia M. Cullen
                                            ROBERT A. DEBERARDINIS, JR.
                                            D.C. Bar No. 335976
                                            ALICIA M. CULLEN
                                            D.C. Bar No.1015227



                                               1
Case 1:15-cv-00161-ABJ Document 101 Filed 12/11/18 Page 2 of 2




                            Assistant Attorney General
                            441 Fourth Street, NW, Suite 630 South
                            Washington, DC 20001
                            (202 724-6642; (202) 442-9840
                            (202) 741-8895; (202) 715-7721 (facsimile)
                            robert.deberardinis@dc.gov; alicia.cullen@dc.gov

                            Counsel for Defendant District of Columbia




                              2
